DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application.
Applicant’s amendment to the claims, filed on December 1, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on December 1, 2021 in response to the non-final rejection mailed on September 20, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 27, 2021.
Claims 1-3 and 11 are being examined on the merits with claims 1, 3, and 11 being examined only to the extent the claims read on the elected subject matter.

Claim Objections


Claims 1 and 11 are objected to in the recitation of “DOI” and in the interest of improving claim form, it is suggested that the phrase “2-deoxy-scyllo-inosose” in lines 7 of claims 1 and 11 be amended to recite “2-deoxy-scyllo-inosose (DOI)”. 

Claim Rejections - 35 USC § 112(a)
Claims 1-3 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, claim 1 recites (in relevant part) a genus of polypeptides having an amino acid sequence of the following (A1) or (A2) in which the amino acid mutation (d) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence 
(d) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the grammatically indefinite article “an” in line 1 of claim 1, the phrase “a polypeptide having an amino acid sequence…” in claim 1 is interpreted as encompassing any two or more contiguous amino acids of (A1) or (A2) in which the amino acid mutation (d) has been introduced. As such, the claimed polypeptide is essentially unlimited with respect to amino acid sequence. 
In view of the recitation of the grammatically indefinite article “an” in the last line of claim 1, the phrase “an amino acid sequence of SEQ ID NO: 1” in claim 1 is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO: 1. As such, the recited wild-type DOI synthase is essentially unlimited with respect to amino acid sequence. 
Claim 2 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises the amino acid mutation (d) in amino acid sequence (A1) or (A2).
With the exception of a mutation of histidine to arginine at the residue corresponding to position 319 of (A1) or (A2), the remaining sequence of the genus of claimed polypeptides of claim 2 is unlimited. 

With the exceptions of the mutation of histidine to arginine at the residue corresponding to position 319 of (A1) or (A2) and the mutation of tryptophan to arginine at the residue corresponding to position 293 of (A1) or (A2), the remaining sequence of the genus of claimed polypeptides of claim 3 is unlimited. 
Newly added claim 11 recites (in relevant part) a genus of polypeptides having an amino acid sequence of the following (A1) or (A2) in which the amino acid mutation (c) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1,
(c) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the grammatically indefinite article “an” in line 1 of claim 11, the phrase “a polypeptide having an amino acid sequence…” in claim 11 is 
In view of the recitation of the grammatically indefinite article “an” in the last line of claim 11, the phrase “an amino acid sequence of SEQ ID NO: 1” in claim 11 is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO: 1. As such, the recited wild-type DOI synthase is essentially unlimited with respect to amino acid sequence. 
The specification discloses the following representative species of the genus of recited polypeptides – a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, except tryptophan is substituted with arginine at position 293 and histidine is substituted with arginine at position 319 of SEQ ID NO: 1, and wherein the polypeptide has 2-deoxy-scyllo-inosose synthase activity. Other than comprising as few as two contiguous amino acids of (A1) or (A2) in which the amino acid mutation (c) has been introduced, the remaining structure of the polypeptide is unlimited. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on September 20, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on September 20, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of claimed polypeptides. Other than the above-noted representative species, the specification fails to describe an unlimited number of modifications that can be made to the amino acid sequence of SEQ ID NO: 1. In this case, other than the substitution of histidine with arginine at the amino acid 319 of SEQ ID NO: 1 and optionally the substitution of tryptophan with arginine at the amino acid 293 of SEQ ID NO: 1, no common structural attributes identify the members of the genus of polypeptides, which, given the essentially unlimited amino acid sequences, is considered to encompass widely variant species. In this case, given that the disclosure fails to describe the common attributes or characteristics of the genus of recited proteins, the genus of recited proteins encompasses species that are highly variant in their amino acid sequences yet the specification discloses a relative few representative species, and there is a high level of unpredictability in the art of amino acid modification, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not 

Claims 1-3 and 11 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, except tryptophan is substituted with arginine at position 293 and histidine is substituted with arginine at position 319 of SEQ ID NO: 1, and wherein the polypeptide has 2-deoxy-scyllo-inosose synthase activity, does not reasonably provide enablement for all polypeptides as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification (paragraphs [0007] and [0008]], “an object of an embodiment according to the present disclosure is provision of a modified DOI synthase having a higher DOI synthesis activity than a wild-type DOI synthase consisting of an amino acid sequence of SEQ ID NO: 1…As a result of intensive study for the purpose of achieving the above object, the present inventors have succeeded in altering a DOI synthase into an enzyme having a higher DOI synthesis activity by using an evolutionary engineering method”.
The breadth of the claims: As amended, claim 1 recites (in relevant part) a polypeptide having an amino acid sequence of the following (A1) or (A2) in which the amino acid mutation (d) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 95% or higher with the amino acid sequence of SEQ ID NO: 1,
(d) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the grammatically indefinite article “an” in line 1 of claim 1, the phrase “a polypeptide having an amino acid sequence…” in claim 1 is interpreted as encompassing any two or more contiguous amino acids of (A1) or (A2) in 
In view of the recitation of the grammatically indefinite article “an” in the last line of claim 1, the phrase “an amino acid sequence of SEQ ID NO: 1” in claim 1 is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO: 1. As such, the recited wild-type DOI synthase is essentially unlimited with respect to amino acid sequence. 
Claim 2 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises the amino acid mutation (d) in amino acid sequence (A1) or (A2).
With the exception of a mutation of histidine to arginine at the residue corresponding to position 319 of (A1) or (A2), the remaining sequence of the genus of claimed polypeptides of claim 2 is unlimited. 
Claim 3 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises the amino acid mutation (e), and at least one amino acid mutation selected from the group consisting of the amino acid mutations (a), (b), (c) and (d), in the amino acid sequence (A1) or (A2).
With the exceptions of the mutation of histidine to arginine at the residue corresponding to position 319 of (A1) or (A2) and the mutation of tryptophan to arginine at the residue corresponding to position 293 of (A1) or (A2), the remaining sequence of the genus of claimed polypeptides of claim 3 is unlimited. 
Newly added claim 11 recites (in relevant part) a polypeptide having an amino acid sequence of the following (A1) or (A2) in which the amino acid mutation (c) has been introduced:

(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1,
(c) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the grammatically indefinite article “an” in line 1 of claim 11, the phrase “a polypeptide having an amino acid sequence…” in claim 11 is interpreted as encompassing any two or more contiguous amino acids of (A1) or (A2) in which the amino acid mutation (c) has been introduced. As such, the claimed polypeptide is essentially unlimited with respect to amino acid sequence. 
In view of the recitation of the grammatically indefinite article “an” in the last line of claim 11, the phrase “an amino acid sequence of SEQ ID NO: 1” in claim 11 is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO: 1. As such, the recited wild-type DOI synthase is essentially unlimited with respect to amino acid sequence. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art 
Before the effective filing date, the reference of Konishi (US 2021/0100584 A1; cited on Form PTO-892 mailed on September 20, 2021) disclosed a polypeptide having 2-deoxy-scyllo-inosose synthase activity and comprising an amino acid sequence (SEQ ID NO: 6), which shares at least two contiguous amino acids with an amino acid sequence of (A1) or (A2) in which mutation (d) in claim 1 and amino acid (c) in claim 11 has been introduced (see Appendix A sequence alignment of the Office action mailed on September 20, 2021). 
Also, the reference of Takaku et al. (Non-patent Literature Document 2 of the IDS filed on November 13, 2020) disclosed a mutant 2-deoxy-scyllo-inosose (DOI) synthase with a W293R mutation (pp. 33-34).  
As noted above, other than comprising as few as two contiguous amino acids of (A1) or (A2) in which the amino acid mutation (c) has been introduced, the remaining structure of the claimed polypeptide is unlimited. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 of the Office action mailed on September 20, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on September 20, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the recited polypeptide – a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, except tryptophan is substituted with arginine at position 293 and histidine is substituted with arginine at position 319 of SEQ ID NO: 1, and wherein the polypeptide has 2-deoxy-scyllo-inosose synthase activity. Other than a substitution of histidine with arginine at the amino acid 319 of SEQ ID NO: 1 and optionally a substitution of tryptophan with arginine at the amino acid 293 of SEQ ID NO: 1, the specification fails to provide direction or guidance for an essentially unlimited number of modifications that can be made to SEQ ID NO: 1 with an expectation of maintaining 2-deoxy-scyllo-inosose synthase activity. Also, the specification fails to provide guidance or direction regarding how to use those polypeptides that do not have 2-deoxy-scyllo-inosose synthase activity.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for a seemingly infinite number of polypeptides as encompassed by the claims. 
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues the rejections under 35 U.S.C. 112(a) are obviated by the amendment to claim 1 to remove the open-ended transitional phrase “comprising”. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1. However, given a broad and reasonable interpretation of the amended claims, the polypeptides of claims 1 and 11 are essentially unlimited with respect to amino acid sequence as previously described and for the reasons stated above, the specification fails to adequately describe and enable the claimed invention.  

Claim Rejections - 35 USC § 102
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (supra). 
As amended, claim 1 is drawn to a polypeptide having an amino acid sequence of the following (A1) or (A2) in which at least one amino acid mutation selected from the group consisting of the following (a), (b), (c) and (d) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 95% or higher with the amino acid sequence of SEQ ID NO: 1,
(a) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to an asparagine residue that is a 14th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with threonine; 
(b) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a tyrosine residue that is a 37th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with phenylalanine; 
(c) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to an alanine residue that is a 290th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with threonine; 
(d) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,

In view of the recitation of the grammatically indefinite article “an” in line 1 of claim 1, the phrase “a polypeptide having an amino acid sequence…” in claim 1 is interpreted as encompassing any two or more contiguous amino acids of (A1) or (A2) in which the amino acid mutation (a), (b), (c) or (d) has been introduced. As such, the claimed polypeptide is essentially unlimited with respect to amino acid sequence. 
In view of the recitation of the grammatically indefinite article “an” in the last line of claim 1, the phrase “an amino acid sequence of SEQ ID NO: 1” in claim 1 is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO: 1. As such, the recited wild-type DOI synthase is essentially unlimited with respect to amino acid sequence. 
Newly added claim 11 recites (in relevant part) a genus of polypeptides having an amino acid sequence of the following (A1) or (A2) in which at least one amino acid mutation selected from the group consisting of the following (a), (b), and (c) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1,

(b) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a tyrosine residue that is a 37th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with phenylalanine; 
(c) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1. 
In view of the recitation of the grammatically indefinite article “an” in line 1 of claim 11, the phrase “a polypeptide having an amino acid sequence…” in claim 11 is interpreted as encompassing any two or more contiguous amino acids of (A1) or (A2) in which the amino acid mutation (a), (b), or (c) has been introduced. As such, the claimed polypeptide is essentially unlimited with respect to amino acid sequence. 
In view of the recitation of the grammatically indefinite article “an” in the last line of claim 11, the phrase “an amino acid sequence of SEQ ID NO: 1” in claim 11 is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO: 1. As such, the recited wild-type DOI synthase is essentially unlimited with respect to amino acid sequence. 
The reference of Konishi discloses polypeptide variant DOIS-3 having 2-deoxy-scyllo-inosose synthase activity and comprising the amino acid sequence of SEQ ID 
Therefore, Konishi anticipates claims 1 and 11 as written.

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi (supra) in view of Takaku (supra).
Claim 3 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises an amino acid mutation (e) that is an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a tryptophan residue that is a 293rd amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine, and at least one amino acid mutation selected from 
The relevant disclosures of Konishi as applied to claim 1 are set forth above. 
Regarding claim 3, SEQ ID NO: 6 of Konishi has an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to an alanine residue that is a 290th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with threonine (see Appendix A sequence alignment of the Office action mailed on September 20, 2021). Konishi further discloses the amino acid sequence of SEQ ID NO: 6 can have a substitution of one amino acid (paragraph [0028]) and acknowledges a desire for the 2-deoxy-scyllo-inosose synthase to have a high activity (paragraphs [0064] and [0065]). 
Konishi does not teach or suggest a mutation of tryptophan to arginine at the residue corresponding to position 293 of SEQ ID NO: 1.
The reference of Takaku teaches a mutation, W293R, of 2-deoxy-scyllo-inosose synthase, which mutation enhances 2-deoxy-scyllo-inosose synthase activity (p. 34, column 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Konishi and Takaku to substitute the tryptophan at position 293 of SEQ ID NO: 6 of Konishi with arginine. One would have been motivated to and would have had a reasonable expectation of success to substitute the tryptophan at position 293 of SEQ ID NO: 6 of Konishi with arginine because Konishi disclosed SEQ ID NO: 6 can have a substitution of one amino acid and acknowledges a desire for the 2-deoxy-scyllo-inosose synthase to have a high activity and Takaku taught substituting the 
In the interest of clarity, it is noted that the instant rejection is directed to the non-elected species (c), an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to an alanine residue that is a 290th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with threonine. The cited prior art was identified during a search of the elected species (d) in claim 1. The non-elected species (c) has yet to be searched and examined on the merits. 

RESPONSE TO REMARKS: Regarding the rejection under 35 U.S.C. 102, the applicant argues that SEQ ID NO: 6 of Konishi has 93% identity to SEQ ID NO: 1 of this application and the rejection is obviated by the amendment to claim 1 to recite “95%” in sequence (A2) of claim 1. Regarding the rejection under 35 U.S.C. 103, the applicant argues Takaku does not remedy the alleged deficiency of Konishi. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1 to recite “95%”. However, given a broad and reasonable interpretation of the amended claims as previously described, the polypeptides of claims 1 and 11 are essentially unlimited with respect to amino acid sequence and for the reasons stated above, the polypeptides of claims 1 and 11 are .

Claim Rejections - 35 USC § 101
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: As amended, claim 1 is drawn to (in relevant part) a polypeptide having an amino acid sequence of the following (A1) or (A2) in which the amino acid mutation (d) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 95% or higher with the amino acid sequence of SEQ ID NO: 1,
(d) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1. 

In view of the recitation of the grammatically indefinite article “an” in the last line of claim 1, the phrase “an amino acid sequence of SEQ ID NO: 1” in claim 1 is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO: 1. As such, the recited wild-type DOI synthase is essentially unlimited with respect to amino acid sequence. 
Newly added claim 11 is drawn to (in relevant part) a polypeptide having an amino acid sequence of the following (A1) or (A2) in which the amino acid mutation (c) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1,
(c) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1. 

In view of the recitation of the grammatically indefinite article “an” in the last line of claim 11, the phrase “an amino acid sequence of SEQ ID NO: 1” in claim 11 is interpreted as encompassing any two or more contiguous amino acids of SEQ ID NO: 1. As such, the recited wild-type DOI synthase is essentially unlimited with respect to amino acid sequence. 
The reference of Hirayama et al. (J. Antibiot. 59:358-361, 2006; cited on the IDS filed on September 26, 2019) discloses a comparison of kinetic constants for two wild-type DOI synthases with BtrC having a higher DOI synthesis activity as compared to AlloH (p. 360, Table 2). In view of a broadest reasonable interpretation, the claimed polypeptide encompasses a wild-type BtrC given that BtrC has the amino acid sequence of SEQ ID NO: 1 of this application (and thus shares at least two contiguous amino acids with an amino acid sequence of (A1) or (A2) in which mutation (d) in claim 1 and amino acid (c) in claim 11 has been introduced) and when AlloH is considered to be “a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1”. As such, the polypeptide of claims 1 and 11 is considered to be a product of nature because it is not markedly different from a corresponding naturally occurring counterpart, e.g., a BtrC polypeptide.  
Patent Eligibility Analysis Step 1: Claims 1 and 11 are drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring product, which is a law of nature or a natural phenomenon (a natural product). The natural product does not have markedly different characteristics from what occurs in nature, and is considered to be a “product of nature” exception. Accordingly, the polypeptide of claims 1 and 11 is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims recite only the product of nature without more and do not include any additional elements that could add significantly more to the judicial exception.
For these reasons claims 1 and 11 are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues the rejections under 35 U.S.C. 101 is obviated by the amendment to claim 1 to remove the open-ended transitional phrase “comprising”. According to the applicant, considering the specified range of variations and that the claimed polypeptide “has a higher DOI synthesis activity than a wild-type DOI synthase having an amino acid sequence of SEQ ID NO: 1”, it is clear that the polypeptide of claim 1 is different from a naturally occurring product. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1. However, given a broad and reasonable 

Conclusion
Status of the claims:
Claims 1-11 are pending.
Claims 4-10 are withdrawn from consideration.
Claims 1-3 and 11 are rejected.
No claim is in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656